Citation Nr: 0022070	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  95-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a urinary tract 
infection, with internal bleeding.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1977 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.   

In December 1997, the Board remanded this case to the RO for 
additional evidentiary development.  Upon completing the 
remand directives, the above issue is once again before the 
Board for appellate consideration. 

The Board notes that in a July 1994 rating action, the RO 
denied the appellant's claim for entitlement to service 
connection for a psychiatric disorder.  The appellant 
subsequently filed a timely appeal, and in a December 1997 
decision, the Board remanded this case to the RO for further 
development.  The RO, in a January 2000 rating decision, 
granted service connection for schizophrenia, paranoid type, 
and a 70 percent disabling rating was assigned, with an 
effective date of December 1992.  The appellant was informed 
of this determination and of his appellate rights in February 
2000.  However, the appellant has not initiated an appeal 
with respect to either the rating or the effective date 
assigned, by the submission of an NOD; and, hence, these 
separate issues are not now in an appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).


FINDING OF FACT

A urinary tract infection, with internal bleeding, was not 
present during service and is not related to any incident of 
service.  




CONCLUSION OF LAW

A urinary tract infection, with internal bleeding, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a urinary tract infection, with 
internal bleeding.  A separation examination, if in fact one 
was conducted, has not been furnished by the appropriate 
service department.  

A copy of a prescription form from the Roosevelt Hospital, 
dated in September 1980, shows that at that time, the 
appellant was given a prescription for Bactrim.  The Board 
notes that no diagnosis was given on the prescription form.  

In January 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he suffered from internal bleeding.  (T.4,5).  The 
appellant stated that approximately one year following his 
discharge, he was diagnosed with a urinary tract infection, 
with bleeding.  (T.4).  

In February 1996, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in San Francisco, 
California, from January 1994 to January 1996.  The records 
show treatment for unrelated disorders.  

In April 1998, the RO received outpatient treatment records 
from the New York VAMC, from May 1991 to January 1993.  The 
records show that in July 1991, the appellant was diagnosed 
with a Trichomas urinary infection.  

In April 1998, the RO received outpatient treatment records 
from the Oakland VAMC, from April 1995 to March 1998.  In 
addition, in June 1998, the RO received outpatient treatment 
records from the Brooklyn VAMC, from June 1990 to April 1991.  
The above records show treatment for unrelated disorders.  

In March 1999, the appellant submitted VA Form 21-4142, 
Authorization for Release of Information.  The form shows 
that according to the appellant, in 1979, he received 
treatment at the Utica State Hospital for a urinary tract 
infection.  In March 1999, the RO sent a correspondence to 
the Utica State Hospital and requested any relevant medical 
documents pertaining to the appellant's treatment. The Board 
notes that according to a February 2000 Supplemental 
Statement of the Case (SSOC), the RO received a return 
response which showed that no records were available. 


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp.1999) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant which are within the competence of 
a lay person.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The Board is 
satisfied that all available relevant evidence is of record 
and that the statutory duty to assist the appellant in the 
development of evidence pertinent to this claim has been met.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a) (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

To summarize, the appellant contends, in essence, that during 
service he suffered from a urinary tract infection, with 
internal bleeding.  The appellant maintains that following 
his discharge, he continued to suffer from a urinary tract 
infection, with internal bleeding.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
claimed urinary tract infection, with internal bleeding, is 
related to service is not competent evidence.  

The appellant has not presented any evidence that a 
disability manifested by a urinary tract infection, with 
internal bleeding, was present during service.  In this 
respect, the Board observes that the service medical records 
are completely negative for any reference to a urinary tract 
infection.  Moreover, the outpatient treatment records from 
the Brooklyn VAMC, from June 1990 to April 1991, the 
outpatient treatment records from the San Francisco VAMC, 
from January 1994 to January 1996, and the outpatient 
treatment records from the Oakland VAMC, from April 1995 to 
March 1998, are all negative for any complaints or findings 
of a urinary tract infection, with internal bleeding.  In 
addition, although in the July 1994 rating action, the RO 
stated that the evidence of record included a copy of a 
prescription form, dated in September 1980, from the 
Roosevelt Hospital showing Bactrim was prescribed, which was 
an antibiotic used for urinary tract infections, among other 
conditions, the Board notes that no diagnosis was shown on 
the prescription form.  While the evidence of record reflects 
that the appellant had a urinary tract infection in September 
1980, and while recognizing that the New York VAMC outpatient 
treatment records show that in July 1991, the appellant was 
diagnosed with a Trichomas urinary infection, no competent 
individual or cognizable evidence has linked any chronic 
disability manifested by a urinary tract infection, with 
internal bleeding, to the appellant's active service.  As 
competent evidence is a necessary predicate to a grant of 
service connection, see Grottveit v. Brown, 5 Vet. App. 91 
(1993), the Board must find that the veteran's urinary tract 
infection, with internal bleeding, was not incurred in or 
aggravated by service.  Hence, service connection is denied.

While the Board has considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.


ORDER

Entitlement to service connection for a urinary tract 
infection, with internal bleeding, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


